ORDER

PER CURIAM.
Timothy and Nancy McBride (“McBrides”) appeal from a jury verdict for Safeco Insurance Company of America (“Safeco”) finding arson by the insured in a suit on an insurance policy.
The McBrides raise two points on appeal. First, they claim that the trial court erred in admitting Fire Marshal Paul Mer-curio’s (“Mercurio”) testimony that one of their neighbors saw Timothy McBride’s car in the neighborhood close to the time of the fire and failed to provide a limiting instruction. Second, they claim the trial court erred in instructing the jury that the burden of proof for arson defense must be proven “more likely to be true than not,” instead of by clear and convincing evidence. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).